Name: Regulation (EEC) No 388/75 of the Council of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries
 Type: Regulation
 Subject Matter: oil industry;  trade;  information technology and data processing
 Date Published: nan

 19 . 2 . 75 Official Journal of the European Communities No L 45/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 388/75 OF THE COUNCIL of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries the periods to which notifications should relate and , if need be , as a temporary measure, to request estimates for each individual undertaking ; Whereas it is desirable to enable the Commission if need be, to specify certain implementing rules , such as the form and content of the notifications to be made ; Whereas observance of the obligations , laid down in this Regulation and the confidential nature of the information collected should be ensured , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 213 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Having regard to the Opinion of the Economic and Social Committee ; Whereas the introduction of a common energy policy is one of the objectives of the Communities ; whereas it is the task of the Commission to propose the measures to be taken for this purpose ; Whereas obtaining an overall picture of Community supplies is one feature of such a policy ; whereas this should , in particular, enable the Community to make the necessary comparisons ; Whereas the accomplishment of that task requires the most accurate information possible on " exports of crude oil , petroleum products and natural gas , in respect of both past and future developments ; whereas precise information concerning the origin , destination and quality of these products is similarly indispensable ; Whereas Member States should for this purpose communicate to the Commission , with any comments they may have , statistical information relating to exports effected over the preceding half year, and a general survey on exports planned for the following year with relevant particulars ; whereas to this end the persons and undertakings concerned must be under an obligation to communicate to the Member States the information enabling the latter to fulfil the obliga ­ tion in question ; Whereas the Commission should be able to curtail the limits for communicating the information , to alter HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall , under the following condi ­ tions and in accordance with the procedures laid down in Annex I , communicate to the Commission the information they have obtained on the basis of Article 2 on exports of crude oil and petroleum products falling within heading No 27.09 and subheadings 27.10 A, B , C I and C II of the Common Customs Tariff, and of natural gas falling within subheading 27.1 1 B II of the Common Customs Tariff : ( a ) by 30 September and 31 March of each year at the latest , in respect of the exports effected during the preceding half calendar year by each individual undertaking ; (b) by 31 December of each year at the latest , in respect of all exports planned for the following year by all the undertakings of the Member State concerned . Member States shall add to their notifications any comments they may have . 2 . For the purposes of this Regulation export means carriage out of Community customs territory of all crude oils , petroleum products and natural gas , No L 45/2 Official Journal of the European Communities 19 . 2 . 75 except of those products which are in Community customs territory under a system involving suspension or drawback of customs duties or other import charges , for example under systems of customs ware ­ houses , free zones , temporary entry, transit or inward processing for supply to third countries . Article 2 In order to fulfil the obligation laid down in Article 1 , any person or undertaking having exported or intending to export from the Community a quantity of 100 000 metric tons or more per annum of crude oil and petroleum products, or an equivalent quantity of natural gas shall , in accordance with the procedures laid down in Annex II , notify the Member State from which those exports have been effected or are planned : (a ) before 1 5 September and 1 5 March of each year, of the exports effected during the preceding half calendar year ; (b) before 1 5 December of each year, of the exports planned for the following year . Article 3 In order to enable the Commission to assess the supply situation , Member States shall , in accordance with a procedure laid down by the Commission :  make notification as required by Articles 1 and 2 within a shorter time limit or for other periods ;  make notification as required by Article 1 ( 1 ) (b), if need be as a temporary measure, in respect of indi ­ vidual undertakings . Article . 4 Within the limits laid down by this Regulation and the Annexes thereto, the Commission shall be autho ­ rized to adopt implementing provisions concerning the form, content and other details of the notifications under Articles 1 , 2 and 3 . Article 5 The Commission shall submit to the Council a summary of the information obtained pursuant to this Regulation . Article 6 Information forwarded pursuant to this Regulation shall be treated as confidential . This provision shall not prevent the publication of general information or of summaries not containing particulars concerning individual undertakings . Article 7 Member States shall take appropriate measures to ensure observance of the obligations arising under Articles 2, 3 and 6 . Article 8 This Regulation shall enter into force one month after its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1974. For the Council The President P. BARRY 19 . 2 . 75 Official Journal of the European Communities No L 45/3 ANNEX I Notification from the Member States to the Commission Notifications shall include the following information : A. In respect of exports effected during the half calendar year preceding the declaration : In respect of exports of crude oil falling within heading No 27.09 , petroleum products falling within subheadings 27.10 A, B, C I and C II , and natural gas falling within subheading 27.1 1 B II of the Common Customs Tariff : Full transmission of information obtained by the governments from persons or undertakings , including the names, and the addresses or seats , of those persons or undertakings . B. In respect of exports planned for the year following the declaration : ( i ) In respect of crude oil falling within heading No 27.09 of the Common Customs Tariff : 1 . estimated quantity in thousands of metric tons , 2 . country where the crude oil to be exported is to be produced , 3 . percentage of deliveries effected on the basis of contracts with a duration of more than one year, 4 . country to which exports are destined . ( ii ) In respect of petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff : 1 . estimated quantity in thousands of metric tons, 2 . country where the petroleum products to be exported are to be refined , 3 . percentage of deliveries effected on the basis of contracts with a duration of more than one year, 4 . country to which exports are destined . ( iii ) In respect of natural gas falling within subheading 27.11 B II of the Common Customs Tariff : 1 . quantity ( in millions of m 3 at 0 ° and 760 mm Hg), 2 . country where the natural gas to be exported is to be produced , 1 3 . exporting port , or terminal when routed by gas pipeline , 4 . gross calorific value of natural gas to be imported (in Kcal /m 3 , at 0 ° and 760 mm Hg), 5 . country to which exports are destined . No L 45/4 Official Journal of the European Communities 19 . 2 . 75 ANNEX II Notification from persons and undertakings to the Member States Notifications shall include the following information : I. In respect of exports effected during the half calendar year preceding the declaration : A. In respect of crude oil falling within heading No 27.09 of the Common Customs Tariff : 1 . name, and address or seat, of the exporting person or undertaking, 2 . quantity in thousands of metric tons , 3 . country where the exported crude oil was produced, 4 . trade description of the crude oil exported , 5 . names, and addresses or seats , of contracting parties , 6 . in respect of all exports effected on the basis of supply contracts with a duration of more than one year : I ( i ) duration of the contract, ( ii ) date of termination , 7 . Country to which exports are destined . B. In respect of petroleum products falling under subheadings 27.10 A, B, C I and C II of the Common Customs Tariff : 1 . name, and address or seat, of the exporting person or undertaking, 2 . description of the exported petroleum product , as given in the Common Customs Tariff, including the sulphur content (% by weight), if available , 3 . quantity in thousands of metric tons per product, 4 . country where the exported petroleum products were refined , 5 . names, and addresses or seats, of contracting parties , 6 . In respect of all exports effected on the basis of supply contracts with a duration of more than one year : ( i ) duration of the contract, (ii) date of termination , 7 . country to which exports are destined . C. In respect of natural gas falling within subheading 27.1 1 B II of the Common Customs Tariff : 1 . name, and address or seat, of the exporting person or undertaking, ' 2 . quantity ( in millions of m 3 , at 0 ° and 760 mm Hg), 3 . country where the exported natural gas was produced, 4 . exporting port, or terminal when routed by pipeline, 5 . gross calorific value (Kcal /m3 , at 0 ° and 760 mm Hg). II . In respect of exports planned for the year following the declaration : A. In respect of crude oil falling within heading No 27.09 of the Common Customs Tariff : 1 . name, and address or seat , of the exporting person or undertaking, 2 . estimated quantity in thousands of metric tons , 3 . country where the crude oil to be exported is to be produced , 19 . 2 . 75 Official Journal of the European Communities No L 45/5 4. trade description of the crude oil to be exported, 5 . names, and addresses or seats, of contracting parties, 6 . in respect of all exports to be effected on the basis of supply contracts with a duration of more than one year : (i ) duration of contract, (ii) date of termination, 7 . country to which exports are destined . B. In respect of petroleum products falling within subheadings 27.10 A, B, C I and C II of the Common Customs Tariff : 1 . name, and address or seat, of the exporting person or undertaking, 2 . description of the exported petroleum products , as given in the Common Customs Tariff, including the sulphur content (% by weight), if available , 3 . estimated quantity in thousands of metric tons per product, 4 . country where the petroleum products to be exported are to be refined , 5 . names, and addresses or seats, of contracting parties, 6 . in respect of all exports to be effected on the basis of supply contracts with a duration of more than one year : ( i ) duration of the contract, (ii) date of termination , 7 . country to which exports are destined . C. In respect of natural gas falling within subheading 27.1 1 B II of the Common Customs Tariff : 1 . name, and address or seat, of the exporting person or undertaking, 2 . quantity (in millions of m3 , at 0 ° and 760 mm Hg), 3 . country where the natural gas to be exported is to be produced, 4 . exporting port, or terminal when routed by pipeline , 5 . gross calorific value of the natural gas to be exported (Kcal /m 3 , at 0 ° and 760 mm Hg), 6 . country to which exports are destined.